Name: Commission Regulation (EEC) No 3419/88 of 3 November 1988 fixing the maximum quantity of sunflower oil to be released for consumption and exported to Spain for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  Europe
 Date Published: nan

 4. 11 . 88 Official Journal of the European Communities No L 301 /33 COMMISSION REGULATION (EEC) No 3419/88 of 3 November 1988 fixing the maximum quantity of sunflower oil to be released for consumption and exported to Spain for the 1988/89 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 1930/88 (2), and in particular Article 16 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (3), as last amended by Regulation (EEC) No 2937/88 (4), provides for the fixing for each marketing year of the quantity of sunflower oil released for consumption in Spain and of the quantity of sunflower seeds harvested in Spain which may qualify for the compensatory aid provided for in Article 14 , of Regulation (EEC) No 475/86 ; whereas the maximum quantities should be fixed in accordance with the criteria laid down in Article 94 of the Act of Accession ; Whereas for the sake of sound administration, in particular as regards the issuing of export documents, the dates from which applications for export documents may be submitted to the competent agency should be put back ; Whereas the forecast supply balance for the 1988/89 marketing year has been drawn up for sunflower oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 During the 1988/89 marketing year :  the quantity of sunflower oil intended for human consumption to be released for consumption in Spain shall be 300 000 tonnes,  the quantity of sunflower oil intended for human consumption to be imported into Spain shall be 0 tonnes,  the quantity of sunflower seeds harvested in Spain, used for the production of oil intended for export and qualifying for the compensatory aid provided for in Article 14 of Regulation {EEC) No 475/86 shall be 375 000 tonnes. Article 2 Applications for export documents as provided for in Article 9 of Regulation (EEC) No 1183/86 may only be submitted from the seventh day following the publication of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 47. 2) OJ No L 170, 2 . 7. 1988, p. 47. (3) OJ No L 107, 24. 4. 1986, p. 17. b) OJ No L 264, 24. 9 . 1988 , p. 44.